           Case 2:14-cr-20118-JAR Document 140 Filed 02/02/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff-Respondent,

               v.                                         Case No. 14-20118-01-JAR

 CLIFTON B. CLOYD,

               Defendant-Petitioner.


                                MEMORANDUM AND ORDER

       On May 8, 2020, the Court granted Petitioner Clifton B. Cloyd’s motion to voluntarily

dismiss his motion to vacate under 28 U.S.C. § 2255 and entered judgment dismissing the § 2255

motion.1 The Tenth Circuit Court of Appeals subsequently dismissed Cloyd’s appeal of that

dismissal as untimely.2 This matter is now before the Court on Cloyd’s pro se letter (Doc. 139),

which the Court construes as a motion to reopen the time for appeal under 28 U.S.C. § 2107(c).

For the reasons set forth below, the Court denies Cloyd’s motion.

I.     Background

       On July 1, 2015, Cloyd pleaded guilty to one count of bank robbery, in violation of

18 U.S.C. § 2113(e), and one count of using, carrying, and brandishing a firearm during and in

relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A).3 The Court sentenced

Cloyd to a controlling term of seventeen years’ imprisonment, followed by five years of

supervised release.4



       1
           Doc. 130.
       2
           Doc. 138.
       3
           Doc. 38.
       4
           Doc. 86.
              Case 2:14-cr-20118-JAR Document 140 Filed 02/02/21 Page 2 of 4




         On August 29, 2018, Cloyd’s filed a motion to vacate his sentence pursuant to

28 U.S.C. § 2255.5 Cloyd’s appointed counsel subsequently filed an unopposed motion to

dismiss the § 2255 motion, stating that “after further investigating information that was not

available at the time the petition was filed, the petitioner has determined that he does not have a

factual basis to proceed.”6 On May 8, 2020, this Court granted Cloyd’s motion and dismissed

his § 2255 motion.7

         On July 27, 2020, Cloyd filed a pro se Notice of Appeal.8 Cloyd stated that he received

an update from counsel on the status of his § 2255 motion on June 30, 2020, and decided to

appeal the grant of voluntary dismissal.9 The Tenth Circuit subsequently suspended proceedings

and ordered Cloyd to file a memorandum brief addressing whether he had standing to challenge

his own voluntary dismissal, and if so, whether he could establish timely filing of the Notice of

Appeal.10

         Upon consideration of the record and Cloyd’s response, the Tenth Circuit concluded it

lacked jurisdiction to consider the appeal.11 The Tenth Circuit held that Cloyd’s “response to the

court’s jurisdictional challenge cannot save his untimely appeal”; his “only potential avenue for




         5
             Doc. 119.
         6
             Doc. 131 at 1.
         7
             Doc. 130.
        8
          Doc. 132. The Court subsequently docketed a prior letter from Cloyd indicating his desire to appeal as a
supplement to his notice of appeal. That letter was received on July 24, 2020, but it was not docketed until August 3,
2020, and was provided to the Tenth Circuit via email. See Doc. 137.
         9
             Id.
         10
              Doc. 135 at 3.
         11
              Doc. 138.




                                                          2
             Case 2:14-cr-20118-JAR Document 140 Filed 02/02/21 Page 3 of 4




relief from the untimely filing was in the district court, but he did not pursue this remedy.”12

Cloyd now moves to reopen the time to file an appeal under 28 U.S.C. § 2107(c).13

II.     Legal Standard

        Under Fed. R. App. P. 4(a) and its statutory counterpart, 28 U.S.C. § 2107, a petitioner

must file a notice of appeal in a civil case involving the government “within 60 days after entry

of the judgment or order appealed from.”14 But under limited circumstances, the Court may

reopen the time for appeal. In pertinent part, § 2107(c) provides:

                   [I]f the district court finds––

                   (1) that a party entitled to notice of the entry of a judgment or order
                   did not receive such notice from the clerk or any party within 21
                   days of its entry, and

                   (2) that no party would be prejudiced,

                   the district court may, upon motion filed within 180 days after
                   entry of the judgment or order or within 14 days after receipt of
                   such notice, whichever is earlier, reopen the time for appeal for a
                   period of 14 days from the date of entry of the order reopening the
                   time for appeal.15

III.    Discussion

        Cloyd filed his Notice of Appeal outside the sixty-day appeal period. According to

Cloyd, he did not receive notice of the Court’s May 8, 2020 Order dismissing his § 2255 motion

until June 2020––more than twenty-one days from the entry of judgment.16 But even if the Court




        12
             Id. at 2 (citing 28 U.S.C. § 2107(c); Fed. R. App. P. 4(a)(6)).
        13
             Doc. 139.
        14
             Fed. R. App. P. 4(a)(1)(B); see also 28 U.S.C. § 2107(b) (same).
        15
             28 U.S.C. § 2107(c); see also Fed. R. App. 4(a)(6) (same).
        16
          See Doc. 139 at 1–2. Cloyd does not specify when in June he received notice of the Court’s May 8, 2020
Order. Even assuming he received notice on June 1, 2020, the notice fell outside the requisite twenty-one-day
period.




                                                             3
               Case 2:14-cr-20118-JAR Document 140 Filed 02/02/21 Page 4 of 4




deems Cloyd’s motion filed on the postmark date, August 31, 2020,17 the motion was not filed

within fourteen days after Cloyd received notice of the dismissal. Because Cloyd’s motion to

reopen the time for appeal is not timely, the Court lacks authority to reopen the appeal period.

Cloyd’s motion is denied.

          To the extent that Cloyd seeks an extension of time to file an appeal under § 2107(c), it is

also denied. In addition to authorizing the Court to reopen the time for appeal, § 2107(c) permits

the Court, “upon motion filed not later than 30 days after the expiration of the time otherwise set

for bringing appeal, [to] extend the time for appeal upon a showing of excusable neglect or good

cause.”18 Cloyd, however, filed his motion outside the thirty-day grace period in which to file a

motion for extension of time to appeal. Although Cloyd filed his Notice of Appeal within that

thirty-day grace period, a notice of appeal cannot be construed as a motion for extension of time

“where no request for additional time is manifest.”19 Accordingly, the Court is without authority

to grant relief from the filing deadline, and any request for an extension of time to appeal is

denied.

          IT IS THEREFORE ORDERED BY THE COURT that Petitioner Clifton B. Cloyd’s

Motion to Reopen the Time for Appeal (Doc. 139) is denied.

          IT IS SO ORDERED.

          Dated: February 1, 2021

                                                                 S/ Julie A. Robinson
                                                                 JULIE A. ROBINSON
                                                                 CHIEF UNITED STATES DISTRICT JUDGE


          17
            Doc. 139; see Burger v. Scott, 317 F.3d 1133, 1137 (10th Cir. 2003) (“Under the federal prisoner
mailbox rule, a pro se prisoner’s cause of action is considered filed when the prisoner delivers the pleading to prison
officials for mailing.”). The Court received Cloyd’s motion on September 9, 2020.
          18
               28 U.S.C. § 2107(c); see also Fed. R. App. P. 4(a)(5) (same).
          19
               Senjuro v. Murray, 943 F.2d 36, 37 (10th Cir. 1991) (per curiam).




                                                             4
